Matter of Headley (2014 NY Slip Op 06826)
Matter of Headley
2014 NY Slip Op 06826
Decided on October 8, 2014
Appellate Division, Second Department
Per Curiam.
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
SANDRA L. SGROI, JJ.


2014-03991

[*1]In the Matter of John E. Headley, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; John E. Headley, respondent. (Attorney Registration No. 2547305)
Motion by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4) upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 16, 1992.
Diana Maxfield Kearse, Brooklyn, N.Y. (Melissa D. Broder of counsel), for petitioner.
Pery D. Krinsky, New York, N.Y., for respondent.
PER CURIAM.


OPINION & ORDER
On March 20, 2014, the respondent was found guilty, after a jury trial before the Honorable Mark Dwyer in Supreme Court, Kings County, of four counts of offering a false instrument for filing in the first degree, in violation of Penal Law § 175.35, and two counts of rewarding official misconduct in the second degree, in violation of Penal Law § 200.20, all class E felonies.
In response to the Grievance Committee's motion, the respondent's attorney submitted a letter dated April 18, 2014, to this Court, stating that the respondent does not oppose the motion. The respondent has submitted an affidavit of compliance, wherein he states that he ceased practicing law on March 20, 2014.
By virtue of his felony conviction, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90(4)(a).
Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys pursuant to Judiciary Law § 90(4)(b) is granted, to reflect the respondent's automatic disbarment on March 20, 2014.
ENG, P.J., MASTRO, RIVERA, SKELOS and SGROI, JJ., concur.
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, John E. Headley, is disbarred, effective March 20, 2014, and his name is now stricken from the roll of [*2]attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, John E. Headley, shall comply with this court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, John E. Headley, is commanded to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, John E. Headley, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court